NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    REYNALDO GRANADO, Petitioner.

                         No. 1 CA-CR 20-0299 PRPC
                              FILED 12-3-2020


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2017-005574-001
                  The Honorable Dewain D. Fox, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Shelby Nicole Fuller
Counsel for Respondent

Reynaldo Granado, Florence
Petitioner
                            STATE v. GRANADO
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Cynthia J. Bailey joined.


C A T T A N I, Judge:

¶1            Reynaldo Granado petitions for review from the superior
court’s dismissal of his petition for post-conviction relief. For reasons that
follow, we grant review but deny relief.

¶2            In 2018, Granado pleaded guilty to sexual exploitation of a
minor, a class 2 felony, and attempted sexual exploitation of a minor, a class
3 felony, both dangerous crimes against children. Consistent with the plea
agreement, the superior court sentenced Granado to a less-than-
presumptive term of 14 years’ imprisonment, followed by lifetime
probation.

¶3            Representing himself, Granado timely filed a notice of post-
conviction relief. He argued that (1) the search warrant underlying the
evidence against him was defective (which, he asserted, undermined other
aspects of the case that relied on such evidence, including the indictment,
the superior court’s authority, and the sentence imposed) and (2) because a
plea agreement is a contract, and thus civil in nature, his criminal defense
attorney was not qualified to provide advice related to the plea, resulting
in ineffective assistance of counsel. The superior court summarily
dismissed the petition.

¶4             Granado petitioned for review, asserting grounds for relief
based on ineffective assistance of counsel. We review the superior court’s
ruling on a petition for post-conviction relief for an abuse of discretion.
State v. Bennett, 213 Ariz. 562, 566, ¶ 17 (2006). To state a colorable claim of
ineffective assistance of counsel, a defendant must show that counsel’s
performance fell below objectively reasonable standards and that the
deficient performance prejudiced the defendant. Strickland v. Washington,
466 U.S. 668, 687–88 (1984). To show deficient performance relating to plea
negotiations, the defendant must provide specific factual allegations, not
just conclusory assertions, to show that counsel “(1) gave erroneous advice
or (2) failed to give information necessary to allow the petitioner to make




                                       2
                           STATE v. GRANADO
                           Decision of the Court

an informed decision whether to accept the plea.” State v. Donald, 198 Ariz.
406, 413, ¶¶ 16–17 (App. 2000).

¶5             Here, Granado failed to state a colorable claim of ineffective
assistance of counsel. Although he argues that he should have been advised
by an attorney who practices civil law, he failed to cite any authority—and
we are aware of none—for the proposition that criminal defense attorneys
are not authorized or not qualified to advise clients with regard to plea
agreements. Nor did Granado provide any factual allegations relating to
counsel’s advice or any allegation of resulting prejudice. And to the extent
Granado argues that counsel’s area of practice rendered his plea
involuntary, the superior court questioned Granado in accordance with
Boykin v. Alabama, 395 U.S. 238 (1969), and his responses to those questions
support the finding that he entered into the plea knowingly and
voluntarily. State v. Hamilton, 142 Ariz. 91, 93 (1984).

¶6             Granado also asserts that his counsel was ineffective for
failing to challenge the search warrant, causing fundamental error. But by
pleading guilty, Granado waived any challenge to the validity of the search
warrant or to counsel’s decision not to contest the warrant’s validity. See
State v. Banda, 232 Ariz. 582, 585, ¶ 12 (App. 2013); see also Tollett v.
Henderson, 411 U.S. 258, 267 (1973); State v. Smith, 184 Ariz. 456, 459 (1996).

¶7            Accordingly, we grant review but deny relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        3